Citation Nr: 1438215	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for degenerative disc disease and joint disease of the lumbosacral spine with remote compression fracture at T12, rated at 30 percent prior to September 17, 2012, and rated at 40 percent from September 17, 2012.

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for radiculopathy of the left lower extremity involving L4-L5 dermatomes.

3.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for radiculopathy of the right lower extremity involving L4-L5 dermatomes.

4.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for osteoarthritis of the right ankle.    

5.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1976 to July 1991.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the lumbosacral spine disability was manifested by forward flexion limited to 20 degrees with pain, stiffness, fatigability, weakness, without ankylosis, and treated with pain medication and use of a back brace. 

2.  Throughout the rating period, the left lower extremity radiculopathy was manifested by, at most, mild constant pain, intermittent severe pain, mild paresthesias and/or dysesthesias, mild numbness and diminished left ankle jerk, without motor or muscle deficits or decreased sensation.  

3.  From February 26, 2008 to September 17, 2012, the right lower extremity radiculopathy was manifested by intermittent pain and tingling without decreased sensation, muscle or motor deficit, or diminished reflexes.  

4.  From September 17, 2012, forward, the right lower extremity radiculopathy was manifested by mild constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, decreased muscle strength of the right ankle, hypoactive deep tendon reflex of the right ankle, and decreased sensation in the right foot and toes.  

5.  Throughout the rating period, the right ankle disability was manifested by pain, stiffness, and swelling with dorsiflexion limited to 5 degrees, and plantar flexion limited to 10 degrees, and treated with pain medication.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 40 percent, and no higher, for the lumbosacral spine disability are met for the portion of the rating period from February 26, 2008 to September 17, 2012.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2013).  

2.  The criteria for an increased rating in excess of 40 percent for the lumbosacral spine disability are not met for the portion of the rating period from September 17, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2013).  

3.  The criteria for an increased rating in excess of 10 percent for left lower extremity radiculopathy are not met for the entire rating period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 5293-8520 (2013).  

4.  The criteria for an increased rating in excess of 10 percent for right lower extremity radiculopathy are not met for the period from February 26, 2008, to September 17, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 5293-8520 (2013).  

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent, and no higher, for right lower extremity radiculopathy are met for the period from September 17, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 5293-8520 (2013).  

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent, and no higher, for the right ankle disability are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
8 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the March 2009 notice letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Additional VA treatment records located in the Veteran's VBMS file were considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  

The RO also provided VA medical examinations in connection with the appeal in April 2009 and September 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA medical examiners considered an accurate history of the disabilities as obtained from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The September 2012 VA medical examiner also reviewed the claims file.  The VA medical examiners considered the Veteran's subjective complaints as it related to current symptomatology and its effects on daily life, and performed a thorough physical examination.  The medical examiners had adequate facts and data regarding the history and condition of the disabilities when reporting current findings and rendering the medical opinions.  The Veteran does not allege, and the evidence does not otherwise indicate, that there has been a material change in condition since the last VA medical examination.  The representative's request for another VA medical examination cites to a prior VA medical examination and a statement that pertains to a different Veteran and is not pertinent to this Veteran's increased rating appeal.  See March 2013 statement in lieu of VA Form 646.  In the July 2014 Appellant's Brief, the representative did not indicate that another VA medical examination was needed for the claimed disabilities.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeals.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review. 


Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the U.S. Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating Analysis for Lumbosacral Spine Disability

The Veteran filed a claim for an increased rating for the service-connected lumbosacral spine disability on February 26, 2009; therefore, the potential rating period on appeal extends from February 26, 2008, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  For the rating period from February 26, 2008 to September 17, 2012, the lumbosacral spine disability is rated under the former criteria for rating spine disabilities (i.e., the rating criteria in effect prior to September 26, 2003).  Under the former rating criteria, the lumbosacral spine disability is rated at 30 percent at 38 C.F.R. § 4.71a, DC 5285-5293 for vertebra fracture residuals (i.e., compression fractures/deformity of vertebral body) with residual intervertebral disc syndrome (IVDS) manifested by muscle spasm and limitation of motion of moderate degree.  For the rating period from September 17, 2012, the lumbosacral spine disability is rated at 40 percent at 38 C.F.R. § 4.71a, DC 5243 for IVDS.  Because the Veteran filed the increased claim for the lumbosacral spine disability after the September 2003 change in regulations, only the current rating criteria for spine disabilities has been considered in evaluating the increased rating appeal.     

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 30 percent for the lumbosacral spine disability is warranted based on incapacitating episodes for any period.  At the VA medical examinations performed during the course of the appeal, the Veteran denied having any incapacitating episodes due to the lumbosacral spine disability.  See April 2009 VA medical examination report (noting the Veteran's report that the lumbosacral spine disability has not resulted in in incapacitating episodes of spine disease); September 2012 VA medical examination report (checking "No" when asked if the Veteran had any incapacitating episodes over the past 12 months due to IVDS).  Also, treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbosacral spine disability.  

On the June 2011 VA Form 9, the Veteran wrote that he had incapacitating episodes four to six times per month due to back pain; however, the statement is inconsistent with, and outweighed by, statements made by the Veteran at the VA medical examinations when he denied having any incapacitating episodes.  The statements made by the Veteran at VA medical examinations are more consistent with the history and findings recorded in the treatment records, which show no physician prescribed bed rest due to back pain throughout the rating period.  The Veteran's description of symptoms and impairment in June 2011 is more consistent with a "flare-up" of back pain.  For these reasons, the Board finds that a rating in excess of 30 percent for the lumbosacral spine disability based on incapacitating episodes is not warranted.


Rating Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for a rating of 40 percent under DC 5243 for the rating period from February 26, 2008 to September 17, 2012.  At the September 2012 VA medical examination, the lumbosacral spine disability was manifested by painful range of motion with forward flexion limited to 20 degrees after repetitive use testing, which is the symptomatology and level of impairment consistent with a 40 percent schedular rating under the general rating formula for rating spine disabilities.  Although the September 2012 VA medical examination was performed after this portion of the rating period, and the April 2009 VA medical examination performed during this portion of the rating period showed greater range of motion of the thoracolumbar spine, the April 2009 range of motion findings for the thoracolumbar spine are of minimal probative value because the VA medical examiner only noted that there was evidence of pain during active range of motion without recording the degree at which the pain began.  After consideration of the factors that potentially cause additional limitation of motion or function (see  38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca) and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the portion of the rating period from February 26, 2008 to September 17, 2012, the lumbosacral spine disability was manifested by forward flexion limited to 20 degrees; therefore, the criteria for a 40 percent rating for the lumbosacral spine disability under DC 5243 are met for this period.  38 C.F.R. §§ 4.3, 4.7.  

A rating in excess of 40 percent for the lumbosacral spine disability is not warranted under the general rating criteria for spine disabilities for any period (i.e., from February 26, 2008, forward).  Although there is some limitation of forward flexion of the thoracolumbar spine, the evidence shows no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) for any period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The Veteran's complaints of having such difficulty getting out of bed four to six times per month that he had to physically roll himself out of bed, crawl on his hands and knees to the dresser, and pull himself up to a standing position and had restricted movement for the rest of the day is outweighed by other, more credible lay and medical evidence, consisting of the Veteran's denial of "flare-ups" of back pain at the September 2012 VA medical examination and VA treatment records from 2009 to 2012 noting reports of chronic back pain at various times without report or other indication of increased back symptoms or impairment at any given time.  Because the Veteran had incentive to report accurately the severity of back symptoms and impairment to receive proper medical care, and no report of back symptoms and impairment with the severity described by the Veteran on the June 2011 VA Form 9 was made to VA treatment providers during the course of medical treatment, and the Veteran even denied having "flare-ups" of back symptoms at the VA medical examination, the Board does not find the account of symptoms and functional impairment (as reported on the  June 2011VA Form 9) to be credible evidence.    
 
The Veteran's report of an abnormal posture due to back pain (see February 2009 VA Form 21-4138) is also not credible because it is outweighed by other findings of record.  The April 2009 VA medical examination report showing a normal posture and head position.  The September 2012 VA examination report reflects no abnormal spinal contour, and that the reports of guarding or muscle spasm resulted in abnormal gait, but not in abnormal spinal contour.  

Also, no separate rating for neurological impairment associated with the lumbosacral spine disability is warranted.  The Veteran is already in receipt of separate 10 percent schedular ratings for bilateral lower extremity radiculopathy, and the rating analysis for left lower extremity radiculopathy and right lower extremity radiculopathy, each rated at 10 percent, is below.  There is no other neurological impairment associated with the lumbosacral spine disability.  

As between the two methods for rating the Veteran's lumbosacral spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's lumbosacral spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher rating of 40 percent (from 30 percent) for the rating period from February 26, 2008 to September 17, 2012.  The RO also awarded the 40 percent rating for the rating period from September 17, 2012 based on the general rating formula.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher rating warranted under the rating method based on incapacitating episodes.   

Rating Analysis for Left and Right Lower Extremity Radiculopathy

For the entire rating period, radiculopathy of the left and right lower extremities have each been rated at 10 percent under the rating criteria found at 38 C.F.R 
§ 4.124a, DC 5293-8520, as IVDS with a residual condition analogous to a disease of the sciatic nerve.  38 C.F.R. § 4.27.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Left Lower Extremity Radiculopathy

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 8520 have been met or approximated for the left lower extremity for any period.  At the April 2009 VA medical examination, the Veteran denied having any numbness, paresthesias, leg or foot weakness, and the motor examination, sensory examination, and reflex examination for the left lower extremity were all normal.  At the subsequent September 2012 VA medical examination, there was some sensory disturbance in the left lower extremity manifested by mild constant pain, intermittent severe pain, mild paresthesias and/or dysesthesias, and mild numbness, as well as diminished left ankle jerk; however, no motor or muscle deficits were shown for the left lower extremity as muscle strength testing for the left lower extremity was normal.  The sensory examination was also normal.  The September 2012 VA medical examiner also specifically described the left lower extremity radiculopathy as "mild," and noted that the Veteran demonstrated no other signs or symptoms of radiculopathy.  Treatment records do not show a more severe level of symptoms or impairment than reflected in the VA examination reports.  Thus, the evidence shows that the left lower extremity radiculopathy is manifested by some mild loss of reflexes and some sensory disturbance; however, there is no muscle or motor deficit demonstrated for the left lower extremity.  For these reasons, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for the left lower extremities, and the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met for any period.

Thus, with the exception of a hypoactive reflex in the left ankle, symptoms present in the left lower extremity are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the radicular symptoms described above are largely sensory with only some decreased reflex noted in left ankle, and the September 2012 VA medical examiner specifically described the severity of radiculopathy in the left lower extremity as "mild," the left lower extremity is no more than mild in degree and does not more nearly approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 8520, 8620, or 8720 for radiculopathy in the left lower extremity.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Right Lower Extremity Radiculopathy

Rating Period from February 26, 2008 to September 17, 2012

After review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 8520 have been met or approximated for the right lower extremity from February 26, 2008 to September 17, 2012.  At the April 2009 VA medical examination, the Veteran denied having any numbness, paresthesias, leg or foot weakness, and the motor examination, sensory examination, and reflex examination for the right lower extremity were normal.  Treatment records do not show a more severe level of symptoms or impairment than reflected in the VA examination report, and the Veteran's report of right lower extremity radiculopathy symptoms consists of pain and intermittent tingling.  See February 2009 VA Form 21-4138 (noting the Veteran's report of pain shooting through the buttock and down the front of the leg with intermittent tingling).  Thus, the evidence shows that the right lower extremity radiculopathy was manifested by, at most, intermittent sensory disturbance without decreased sensation, muscle or motor deficit, or diminished reflexes during this rating period.  For these reasons, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for the right lower extremity, and the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met for this period.

Thus, symptoms present in the right lower extremity are sensory in nature for this portion of the rating period.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the radicular symptoms described above are largely sensory, and the Veteran even denied having any numbness, paresthesias, or leg or foot weakness at the April 2009 VA medical examination, the right lower extremity radiculopathy is no more than mild in degree and does not more nearly approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted for this period.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 8520, 8620, or 8720 for radiculopathy in the right lower extremity for the portion of the rating period from February 26, 2008 to September 17, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Period from September 17, 2012, forward

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for right lower extremity radiculopathy more closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that the criteria for a rating of 20 percent under DC 8520 from September 17, 2012, forward.  At the September 2012 VA medical examination, the right lower extremity radiculopathy was manifested by decreased muscle strength of the right ankle (i.e., right ankle plantar flexion and right ankle dorsiflexion (4 out of 5)), hypoactive deep tendon reflex of the right ankle, and decreased sensation in the right foot and toes.  There was also report of mild constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, and numbness in the right lower extremity.  Thus, the evidence shows that, for this portion of the rating period, the right lower extremity radiculopathy was manifested by some sensory loss and disturbance, decreased muscle strength, and diminished reflexes.  In consideration thereof, the Board finds that the disability picture more closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 20 percent is warranted for this portion of the rating period (i.e., from September 17, 2012, forward).

A rating in excess of 20 percent for right lower extremity radiculopathy is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  At the September 2012 VA medical examination, only a slight decrease (4/5) in muscle strength of the right ankle was demonstrated.  Muscle strength testing of the right hip, knee, and great toe was normal.  Also, while there was hypoactive deep tendon reflex in the right ankle and decreased sensation in the right foot and toes, the deep tendon reflex was normal in the right knee and sensory examination of the upper anterior thigh, thigh knee, and lower leg and ankle were normal.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to right lower extremity radiculopathy than reflected in the September 2012 VA medical examination report.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the right lower extremity radiculopathy more closely approximates the criteria for a rating in excess of 20 percent under DC 8520 for this period.  38 C.F.R. §§ 4.3, 4.7.  


Increased Rating Analysis for Right Ankle Disability

For the entire rating period, the Veteran's right ankle disability is rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5010-5271 for traumatic arthritis with residual limitation of ankle motion.  Under the rating criteria at 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is prescribed for moderate limited motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture for the right ankle disability more closely approximates "marked" limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 for the entire rating period.  At the September 2012 VA medical examination, right ankle dorsiflexion was limited to 5 degrees (out of 20 degrees) and right ankle plantar flexion was limited to 10 degrees (out of 45 degrees) after taking Deluca factors such as painful motion and repetitive use into consideration.  Although the April 2009 VA medical examination report shows a greater range of motion for the right ankle (i.e., right ankle dorsiflexion of 20 degrees and right plantar flexion of 45 degrees), which is more consistent with a 10 percent schedular rating under 
DC 5271, it is of limited probative value because the VA medical examiner did not record the degree at which there was evidence of pain on right ankle motion.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the limitation of right ankle motion demonstrated throughout the rating period more nearly approximates "marked" limitation of the right ankle; therefore, the criteria for a 20 percent rating under DC 5271 are met for the entire rating period.  A 20 percent rating is the maximum rating available under DC 5271.

A rating in excess of 20 percent for the right ankle disability, to include consideration of a separate rating, is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  A rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle.  Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.  

The Board also finds that the weight of the evidence is against finding that the right ankle disability picture more closely approximates a severe foot injury so that the criteria for a rating in excess of 20 percent under DC 5284 for other foot injuries are met.  Under DC 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  In this case, the weight of the evidence shows that the Veteran has marked limitation of right ankle motion, to include factors that limit motion (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as described above; however, the Veteran does not have right ankle ankylosis, does not require an assistive device for mobility, experiences no flare-ups of right ankle symptoms, and the evidence demonstrates no right ankle joint laxity.  See September 2012 VA medical examination report.  The decreased sensation and muscle strength, and diminished reflexes in the right ankle and foot are contemplated in the separately assigned 20 percent rating for right lower extremity radiculopathy from September 17, 2012 forward.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  For these reasons, the Board finds that the disability picture does not more closely approximate severe foot injury so that a 30 percent rating under DC 5284 is warranted.   

Extraschedular Referral Analysis 

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the lumbosacral spine disability, the radiculopathy of the lower extremities, and the right ankle disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the spine specifically provide ratings for limitation of thoracolumbar motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and contemplate ratings based on other symptoms and impairment such as vertebral body fracture with loss of 50 percent or more of the height, localized tenderness, muscle spasm, guarding, localized tenderness, abnormal gait, and abnormal spine contour.  The 40 percent schedular rating under DC 5243 for the entire rating period specifically contemplates the Veteran's limitation of motion of the thoracolumbar spine with flexion limited to 20 degrees, including such considerations as pain, fatigability, and weakness, as well as lesser included symptoms and impairment of abnormal gait, muscle spasm, localized tenderness, and guarding; therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's lumbosacral spine disability are fully contemplated and adequately compensated by the 40 percent rating under DC 5243 for the entire rating period.  

The schedular rating criteria, including DCs 8515, 8615, 8715, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  For the entire rating period, the manifestations of the left lower extremity radiculopathy (i.e., mild sensory loss and hypoactive ankle reflex) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve for the entire rating period.  From February 26, 2008 to September 17, 2012, manifestations of the right lower extremity radiculopathy (i.e., intermittent pain and tingling without decreased sensation, muscle or motor deficit, or diminished reflexes) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  From September 17, 2012, forward, the manifestations of the right lower extremity radiculopathy (i.e., mild constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, decreased muscle strength of the right ankle, hypoactive deep tendon reflex of the right ankle, and decreased sensation in the right foot and toes) approximate moderate, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's radiculopathy of the lower extremities disability are fully contemplated and adequately compensated by the schedular ratings under DC 8520.  

The Veteran's right ankle disability (i.e., osteoarthritis) has been manifested by pain, stiffness, and swelling with dorsiflexion limited to 5 degrees, and plantar flexion limited to 10 degrees for the entire rating period.  The schedular rating criteria specifically provide ratings for traumatic arthritis and limitation of ankle motion (DCs 5010 and 5271), and contemplate ratings based on limitation of motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 20 percent schedular rating under DC 5271 specifically contemplates marked limitation of right ankle motion, including such considerations as pain, stiffness, fatigability, and swelling.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran' right ankle symptoms and related functional impairment, to include difficulty standing and walking (i.e., pain on movement), are fully contemplated in the current 20 percent schedular rating under DC 5010-5271.  

The Board further notes that the Veteran's use of a back brace for lumbosacral support and difficulty sitting is part of, "like," and analogous to weakness in the lower back and painful, limited thoracolumbar motion, which are symptoms and 

impairment already contemplated in the 40 percent schedular rating for the lumbar spine disability.  The Veteran may not twice receive compensation for the same symptoms and functional impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).  The Board also notes the Veteran's use of pain medication for the lumbosacral spine disability and right ankle disability; however, the Veteran does not allege and there is no indication in the record that the severity of symptoms and impairment associated with the disabilities when pain medication is not consumed is worse than reflected in the collective VA medical examination reports.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extraschedular evaluation is not warranted.

In Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), the Court held that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria; therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b) on such basis is not warranted.  


ORDER

An increased rating of 40 percent, and no higher, for degenerative disc disease and joint disease of the lumbosacral spine with remote compression fracture at T12, from February 26, 2008, to September 17, 2012 is granted; an increased rating in excess of 40 percent from September 17, 2012 is denied.

An increased rating in excess of 10 percent for radiculopathy of the left lower extremity involving L4-L5 dermatomes for the entire rating period is denied.

An increased rating in excess of 10 percent for radiculopathy of the right lower extremity involving L4-L5 dermatomes from February 26, 2008 to September 17, 2012 is denied; an increased rating of 20 percent, and no higher, for radiculopathy of the right lower extremity involving L4-L5 dermatomes from September 17, 2012 is granted.  

An increased rating of 20 percent, and no higher, for osteoarthritis of the right ankle for the entire rating period is granted.    


REMAND

TDIU

The issue of entitlement to a TDIU is remanded for a vocational assessment and to allow the Veteran additional opportunity to submit a VA Form 21-8940.  Although the September 2012 VA medical examiner opined that the Veteran could perform gainful sedentary or light duty employment if he so chose, the VA medical examiner also acknowledged that the question of unemployability was not a medical determination as much as a legal/vocational one and, as such, he was not competent to provide a medical opinion on the Veteran's unemployability; therefore, the VA medical opinion on the question of unemployability is inadequate.  

Although the September 2012 VA medical examiner commented on the functional limitations caused by the Veteran's service-connected disabilities, there is limited information regarding the Veteran's educational background and work history because he has not returned the VA Form 21-8940.  At the April 2009 VA medical examination, the Veteran reported that he was working part-time as a security consultant and had been so employed for the last two to five years; however, at the subsequent September 2012 VA medical examination, the Veteran reported that he had to give up his previous security job due to an inability to stand in one spot for periods longer than five minutes, and was currently working as a "consultant" mostly from home on his computer.  Because the September 2012 VA medical opinion is inadequate on the question of the Veteran's unemployability, it is unclear from the record whether the Veteran has been substantially gainfully employed or only marginally employed during the rating period, and whether there has been a material change in employment during the course of the appeal.  For these reasons, a remand for a vocational assessment and to allow the Veteran to submit the VA Form 21-8940 is needed.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) (noting that VA retains discretion to determine whether an assessment of a vocational expert is necessary in a given case).  

With regard to the information requested in the VA Form 21-8940 that is relevant to TDIU adjudication, the Veteran is advised that 38 C.F.R. § 3.158 (2013) provides that, where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is considered abandoned. 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Ask the Veteran to complete and return the VA Form 21-8940.  The submitted form should be included in the record.  

2.  Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist to help ascertain the Veteran's social interactions, his work or work-like functioning in recent years, and his ability to obtain training to perform sedentary work or light duty work. 

Appropriate records should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, including his ability to sit for prolonged periods of time, and any side effects from any and all medications taken. 

 The VA vocational rehabilitation or similar specialist should offer an opinion as to whether, given the Veteran's educational background, experience, medical treatment, and work history, it is at least as likely as not (50 percent or higher degree of probability) that the service-connected disability picture alone is of sufficient severity to preclude him:

 a) from securing or following all forms of substantially gainful employment, whether physical or sedentary; and

 b) from completing vocational rehabilitation/training which would allow him to obtain and retain sedentary employment in the field of information technology or in another appropriate vocational field.

The surveyor should explain why and how he or she reached his or her opinion, including (1) identifying what facts and information, whether found in the record or outside the record, support his or her opinion, and 
(2) explaining how those facts justify the opinion.

3.  Thereafter, if not abandoned due to failure to submit requested information on a VA Form 21-8940, the remanded issue of TDIU should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


